766 N.W.2d 817 (2009)
Michael C. LEE, Plaintiff-Appellant,
v.
CITY OP DETROIT, Defendant-Appellee.
Docket No. 138091. COA No. 274530.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the December 4, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether, with respect to the plaintiffs claim that the police department violated the Whistle-blower Protection Act, MCL 37.2101 et seq., the Court of Appeals erred in ruling that the plaintiff failed to provide sufficient evidence to establish a genuine issue of material fact regarding a causal connection between his November 2, 2004 internal complaint and his transfer from the Gang Enforcement Section to the Records and Identification Section of the police department. The parties should not submit mere restatements of their application papers.